Exhibit 10.60
 
Vishay Intertechnology, Inc.
Form of Executive Officer Phantom Stock Unit Agreement
THIS AGREEMENT, made as of the Grant Date, between Vishay Intertechnology, Inc.
(the "Company") and the Participant.
RECITALS
The Company has adopted and maintains the Senior Executive Phantom Stock Plan
(the "Plan") to enhance the long-term performance of the Company and to provide
selected individuals with an incentive to improve the growth and profitability
of the Company by acquiring a proprietary interest in the success of the
Company.
The Plan provides that the Compensation Committee (the "Committee") of the
Company's Board of Directors shall administer the Plan, including the authority
to determine the persons to whom awards will be granted and the amount and type
of such awards.
The Committee has determined that the purposes of the Plan would be furthered by
granting the Participant Phantom Stock Units as set forth in this Agreement.
The parties therefore agree as follows:
1.            Grant Schedule.  Certain terms of the grant of Phantom Stock Units
are set forth on the Grant Schedule that is attached to, and is a part of, this
Agreement.
2.            Grant of Phantom Stock Units.  Pursuant to, and subject to, the
terms and conditions set forth herein and in the Plan, the Committee hereby
grants to the Participant the number of Phantom Stock Units set forth on the
Grant Schedule.
3.            Grant Date.  The Grant Date of the Phantom Stock Units is set
forth on the Grant Schedule.
4.            Incorporation of Plan.  All terms, conditions and restrictions of
the Plan are incorporated herein and made part hereof as if stated herein.   If
there is any conflict between the terms and conditions of the Plan and this
Agreement or any applicable employment agreement, the terms and conditions of
the employment agreement will govern over those of the Plan or this Agreement,
and the terms and conditions of this Agreement will govern over those of the
Plan.  Except as otherwise provided herein, including the Grant Schedule, all
capitalized terms used herein will have the meaning given to such terms in the
Plan.
5.            Transferability.  The Phantom Stock Units are not transferable or
assignable otherwise than by will or by the laws of descent and distribution. 
Any attempt to transfer Phantom Stock Units, whether by transfer, pledge,
hypothecation or otherwise and whether voluntary or involuntary, by operation of
law or otherwise, will not vest the transferee with any interest or right in or
with respect to such Phantom Stock Units.

--------------------------------------------------------------------------------

6.            Termination of Employment.  In the event of the Participant's
Termination of Employment that is a "separation from service" within the meaning
of section 409A of the Code and applicable Treasury Regulations issued under
section 409A, Phantom Stock Units will be issued to the Participant according to
the terms and conditions of the Participant's employment agreement, subject to
any applicable provisions of the Plan.  To the extent compliance with the
requirements of Treasury Regulation § 1.409A-3(i)(2) (or any successor
provision) is necessary to avoid the application of an additional tax under
section 409A of the Code to the issuance of Shares to the Participant, then any
issuance of Shares to the Participant that would otherwise be made during the
six-month period beginning on the date of such Termination of Employment will be
deferred and delivered to the Participant immediately following the lapse of
such six-month period.
7.            Designation of Beneficiary.  The Participant has the right to
designate in writing from time to time a beneficiary or beneficiaries for any
Award by filing a written notice of such designation with the Committee.  If the
Participant's beneficiary predeceases the Participant and no successor
beneficiary is designated, or if no valid designation has been made, the
Participant's beneficiary will be the Participant's estate.  In such an event,
no payment will be made unless the Committee will have been furnished with such
evidence as the Committee may deem necessary to establish the validity of the
payment.
8.            Issuance of Shares.
(a)            Phantom Stock Units will be issued to the Participant in
accordance with the terms and conditions of the Plan and the Participant's
employment agreement.  On each date of issuance, the Company shall issue to the
Participant, whether by means of stock certificates or book entry registration,
a number of shares of common stock of the Company ("Common Stock") equal to the
number of Phantom Stock Units granted hereunder that have vested as of such
date.
(b)            The Company may require as a condition of the issuance of shares
of Common Stock, pursuant to Section 8(a) hereof, that the Participant remit to
the Company an amount sufficient in the opinion of the Company to satisfy any
federal, state and other governmental tax withholding requirements related to
the issuance of such shares.  The Committee, in its sole discretion, may permit
the Participant to satisfy such obligation by delivering shares of Common Stock
or by directing the Company to withhold from delivery shares of Common Stock, in
either case valued at their Fair Market Value on the applicable Vesting Date,
with fractional shares being settled in cash.
(d)            The Participant will not be deemed for any purpose to be, or have
rights as, a stockholder of the Company by virtue of the grant of Phantom Stock
Units, until shares of Common Stock are issued in settlement of such Phantom
Stock Units pursuant to Section 8(a) hereof.  Upon the issuance of a stock
certificate or the making of an appropriate book entry on the books of the
transfer agent, the Participant will have all of the rights of a stockholder.
9.            Securities Matters.  The Company shall be under no obligation to
effect the registration pursuant to the Securities Act of 1933, as amended (the
"1933 Act") of any interests in the Plan or any shares of Common Stock to be
issued thereunder or to effect similar compliance under any state laws.  The
Company shall not be obligated to cause to be issued any shares, whether by
means of stock certificates or appropriate book entries, unless and until the
Company is advised by its counsel that the issuance of such shares is in
compliance with all applicable laws, regulations of governmental authority and
the requirements of any securities exchange on which shares of Common Stock are
traded.  The Committee may require, as a condition of the issuance of shares of
Common Stock pursuant to the terms hereof, that the recipient of such shares
make such covenants, agreements and representations, and that any certificates
bear such legends and any book entries be subject to such electronic coding or
stop order, as the Committee, in its sole discretion, deems necessary or
desirable.  The Participant specifically understands and agrees that the shares
of Common Stock, if and when issued, may be "restricted securities," as that
term is defined in Rule 144 under the 1933 Act and, accordingly, the Participant
may be required to hold the shares indefinitely unless they are registered under
such Act or an exemption from such registration is available.

--------------------------------------------------------------------------------

10.            Delays or Omissions.  No delay or omission to exercise any right,
power or remedy accruing to any party hereto upon any breach or default of any
party under this Agreement, will impair any such right, power or remedy of such
party, nor will it be construed to be a waiver of any such breach or default, or
an acquiescence therein, or of or in any similar breach or default thereafter
occurring, nor will any waiver of any single breach or default be deemed a
waiver of any other breach or default theretofore or thereafter occurring.  Any
waiver, permit, consent or approval of any kind or character on the part of any
party of any breach or default under this Agreement, or any waiver on the part
of any party or any provisions or conditions of this Agreement, must be in a
writing signed by such party and will be effective only to the extent
specifically set forth in such writing.
11.            Right of Discharge Preserved.  Nothing in this Agreement confers
upon the Participant the right to continue in the employ or other service of the
Company, or affect any right which the Company may have to terminate such
employment or service.
12.            Integration.  The Plan, this Agreement, including the Grant
Schedule, and any applicable employment agreement contain the entire
understanding of the parties with respect to its subject matter.  There are no
restrictions, agreements, promises, representations, warranties, covenants or
undertakings with respect to the subject matter hereof other than those
expressly set forth herein.  Any applicable employment agreement and this
Agreement, including, without limitation, the Plan, supersede all prior
agreements and understandings between the parties with respect to its subject
matter.
13.            Counterparts.  This Agreement may be executed in two or more
counterparts, each of which is deemed an original, but all of which constitute
one and the same instrument.
14.            Governing Law.  This Agreement is governed by and construed and
enforced in accordance with the laws of the State of Delaware, without regard to
the provisions governing conflict of laws.
15.            Participant Acknowledgment.  The Participant hereby acknowledges
receipt of a copy of the Plan and has carefully read and understands this
Agreement and the Plan.  The Participant hereby acknowledges that all decisions,
determinations and interpretations of the Committee in respect of the Plan, this
Agreement and the Phantom Stock Units are final and conclusive.
The parties are signing this Agreement on the date stated in the introductory
paragraph.






VISHAY INTERTECHNOLOGY, INC.


By:
Name:
Peter G. Henrici
Title:
Sr. Vice President,
Corporate Secretary
[Participant Name]




--------------------------------------------------------------------------------

Grant Schedule




Participant's name:
[Participant Name]


 
Grant Date:
 
1. Number of Phantom Stock Units     granted:
Phantom Stock Units will be issued to the Participant in accordance with the
terms and conditions of the Plan and the Participant's employment agreement.  In
the event of a Change in Control, all Phantom Stock Units will be eligible for
issuance.
 
Notwithstanding the foregoing, no Phantom Stock Units subject to this Agreement
shall be issued to the Participant unless the Participant has complied with all
applicable provisions of the Hart-Scott-Rodino Antitrust Improvements Act of
1976, as amended (the "HSR Act").  If the Phantom Stock Units subject to this
Agreement would have become eligible for issuance pursuant to this Agreement but
were not issued solely because the Participant was not in compliance with all
applicable provisions of the HSR Act, the date of issuance for such Phantom
Stock Units shall occur on the first date following the date on which such
Phantom Stock Units would otherwise have become issuable pursuant to this
Agreement on which the Participant has complied with all applicable provisions
of the HSR Act.
 

VISHAY INTERTECHNOLOGY, INC.
__________________________
Name: Peter G. Henrici
Title:   Sr. Vice President,
            Corporate Secretary
________________________________
[Participant Name]





